Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on August 19 and August 30, 2021 have been entered.
 Response to Arguments
Applicant's arguments filed with the supplemental amendment (8/30/21) have been fully considered but they are not persuasive.  
“If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.”  MPEP §2145.  As discussed during the telephone interview, the Wesselink discloses the “azimuth” thruster and the types of sensors.  The Interview Summary (7/26/21) includes citations to the relevant Wesselink paragraphs.  The Applicants’ have not addressed or rebutted these citations.  The Applicants have not satisfied their burden of proof to overcome the art rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-12, 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink (US 2010/0127892) in view of Stone (US 6,032,546) and in further view of Krumme (US 2009/0176199).
With respect to claim 1, Wesselink discloses an azimuth thruster (fig 1, 2a-b; par 26-51) for a marine vessel, the thruster comprising at least one shaft (8 or 9) configured to rotate an underwater propeller (4) and a system for contactless power transmission (130; shown in more detail in figure 6), the system comprising:
a first body (5a) being arranged within an upper housing of the thruster;
a second body (5b) being arranged within a lower housing of the thruster; and
at least one component (any part of telemetry system 100; one or more of any of S1-S4, 110, 120) configured in the lower housing, the at least one component enabling a provision of data relating to at least one operating condition of the thruster (the Wesselink telemetry system obviously “enables” the transmission of data from the rotating propeller to the stationary vessel; this telemetry includes information “relating” to an operating condition of the thruster), the at least one component comprising at least one sensor (S1-S4) for sensing at least one of acoustic waves, oil quality (par 43), strain, oil pressure, vibration data (par 54), and thermal data (par 55);

wherein the system is configured for providing power to the at least one component (par 40, 44, 51).
Wesselink discloses the marine azimuth thruster, with the associated shafts, sensors and wireless communication system.  The Wesselink thruster can move across 360o, which makes it an “azimuth” thruster (see also figure 1).  Wesselink disclose the components of the lower housing include sensors for vibration (par 54), oil quality (par 43), and thermal data (par 55).  Thus, Wesselink discloses “at least one” of the recited sensors.  The claim only defines the component as comprising sensors – the claim is completely silent as to the presence of any communication circuitry.  The generation of data from the Wesselink sensors satisfies the limitation of “enabling a provision of data relating to at least one operating condition of the thruster”.  No clarifying comments have been provided by the Applicants to indicate how to interpret “enabling a provision of data”. 
Wesselink does not expressly disclose the system for contactless power transmission between the stationary/rotating bodies or that the system comprises tuned LC circuits or aligned inductors in the two bodies.  Stone discloses a thruster comprising a shaft (110) and a system for contactless power transmission (fig 1-3; col. 3-7), the system comprising: 
a first body (104) comprising one or more first inductors (112) to provide a magnetic field; 

at least one component (116) configured in the second body;
the first/second bodies being configured to be relatively rotatable (see at least col. 4, lines 3-16); 
the one or more first inductors and the one or more second inductors being configured to generate an electrical current from the magnetic field at all relative rotational positions between the first/second bodies regardless of the rotation of the at least one shaft (via construction in fig 3A; see also art rejection of claim 4), 
each of the one or more first inductors being tuned to resonate within a predetermined frequency band and each of the one or more second inductors being tuned to resonate within a predetermined frequency band, the frequency band of each of the one or more second inductors at least partially overlapping with the frequency band of each of the one or more first inductors (col. 5, lines 19-35; if the second inductor frequency did not overlap, then it would not successfully receive and convert the magnetic field into electricity);
wherein the system is configured for providing power to the at least one component (col. 4, lines 31-34).
Stone discloses a stationary plurality of first inductors and a rotating plurality of second inductors.  The two inductor groups are obviously “tuned” to give them an overlapping frequency band.  This is so they can successfully transfer power wirelessly.  If the two inductor groups were not tuned to the same frequency band, then the receiver 
Wesselink and Stone are analogous because they are from the same field of endeavor, namely the supply of power to components on a spinning propeller.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Wesselink’s power harvesting system with the wireless power system taught by Stone.  The motivation for doing so would have been to increase the reliability of power in the second body.  Wesselink teaches that the rotating magnets create electricity; this means that when the thruster is not rotating, there would be no power generation within item 130.  Stone’s system provides power regardless of angular motion.
Alternative motivation would have been the application of a known technique (wireless power transmission to a rotating propeller) to a known device (power needed on the rotating side of a propeller) ready for improvement to yield predictable results. MPEP §2143(D).  Wesselink requires power within the propeller and the fact that it is rotating prevents the use of wires.  The skilled artisan would have considered other wireless power systems to replace the power harvester disclosed by Wesselink, including the inductive power transfer taught by Stone.
The Stone contactless power system is for supplying power to a component on a spinning propeller.  This makes it analogous art to Wesselink, which also discloses 
Stone does not expressly disclose the two groups of inductors are LC tuned circuits.  Krumme discloses a wireless power system between a stationary body and a rotating body (par 5-7), wherein wireless power transmission is achieved by adding capacitors to inductors to create tuned inductors that form a tuned LC circuit (par 8). 
Stone and Krumme are analogous because they are from the same field of endeavor, namely wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Stone inductor to be paired with a capacitor, as taught by Krumme.  The motivation for doing so would have been to transmit higher power levels (Krumme par 8).  Further motivation would have been the simple substitution of one know device for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 4, Stone discloses the one or more first inductors and the one or more second inductors configured to overlap by between about 25% to 100% at all relative rotational positions (see fig 3a).  The circumference of the first body includes at least half as much inductor as it does empty space.  Thus, the Stone overlap is about 50%.  
With respect to claim 5, Stone discloses the one or more first inductors and the one or more second inductors configured to overlap by between about 75% to 100% at all relative rotational positions.  

With respect to claims 6-7, Stone discloses the first/second bodies each comprise two or more first inductors (see fig 3A; col. 4, lines 25-28). 
With respect to claims 8-9, Stone, as modified by Krumme, teaches the one or more first/second inductors each comprise a resonant transmitter/receiver coil. 
With respect to claim 10, Stone, as modified by Krumme, teaches each of the one or more first/second inductors comprising a resonant transmitter/receiver coil (Krumme teaches the addition of a capacitor to make the Stone coil resonant) configured as an annular coil (see fig 3A-B).  The coils (112, 114) are made by coiling wire around an axis.  The axis is left hollow, thereby making the coil “annular”.  Figures 3A-B both shown the three-dimensional nature of the coils.  In figure 3A, the axis of the coils starts in the center of the circle and radiates outward through the middle of each coil.  In figure 3B, the axis of the coils is vertical.  

With respect to claim 12, Wesselink discloses each body comprising a facing surface comprising one or more of a flat or textured surface (fig 2a-b show flat facing surfaces on either side of sealing joint 6).  Furthermore, it is noted that “flat or textured surface” covers all known types of surfaces.  Either a surface has texture or has no texture; there are no other options.  Thus, the combination would obviously disclose one of these types. 
With respect to claim 14, Stone discloses each body comprising a ring (fig 3A).
With respect to claim 15, Stone discloses each body being of equal diameter (fig 3A, 3B).
With respect to claims 16-17, Wesselink (see fig 2a-b) and Stone (col. 4, lines 46-64) both disclose a gap between the two bodies, but the combination does not expressly disclose the size of the gap.  It is noted that Stone (col. 8, line 32) discloses that the gap can be between .0005-.005 inches (corresponding to .0127-.127mm).  But this disclosure is part of figure 4, which is a separate embodiment from figure 1, which is cited against the claims.

With respect to claim 20, the combination discloses the system for contactless power transmission, as discussed above in the art rejections of claims 1 and 6-7.  Stone further discloses each of the first/second inductors are a “discrete module”, as shown in figure 3A.  The references are analogous, as discussed above.
With respect to claim 21, Stone discloses the plurality of first inductors are circumferentially positioned with the first body at one or more respective radial locations, and wherein the plurality of second inductors are circumferentially positioned with the second body at matching circumferential and/or radial positions relative to the first inductors (see fig 3A-B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wesselink in view of Stone, Krumme and Madhavan (US 2010/0052941).  

a first body (60) comprising one or more capacitively loaded first inductors (54) to provide a magnetic field; 
a second body (38) comprising one or more capacitively loaded second inductors (56) to generate an electrical current from the magnetic field; 
the first/second bodies being configured to be relatively rotatable (see at least par 34); 
the one or more first inductors and the one or more second inductors being configured to generate an electrical current from the magnetic field at all relative rotational positions (the reference does not disclose that power transfer is lost in certain positions), and 
each of the one or more first inductors being tuned to resonate within a predetermined frequency band and each of the one or more second inductors being tuned to resonate within a predetermined frequency band, the frequency band of each of the one or more second inductors at least partially overlapping with the frequency band of each of the one or more first inductors (if the second inductor frequency did not overlap, then it would not successfully receive and convert the magnetic field into electricity).  
wherein one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see fig 3). 

Conclusion
As the amended limitations had already been shown to be taught by the cited art, only a limited updated search has been conducted.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836